DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s response and amendments filed 3/5/2021 which amended claims 1-3, 6, 8, 10 and 12, has been entered.  Applicant’s amendments to the drawings have also been entered into the record.  Claims 1-12 are pending and have been examined on the merits.  References not included with this Office Action can be found in a prior Action. 
Objection to the Drawings
The objection to the drawings is withdrawn in view of Applicant’s replacement drawings.
Claim Objection/Rejection - Withdrawn
The objection to claims 8 and 12 has been withdrawn in view of Applicant’s claim amendments.
The rejection of claim 8 under 35 U.S.C. § 112(b) has been withdrawn in view of Applicant’s claim amendments.

Claim Rejection - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Regarding claim 8, the phrase “such as” renders the claim indefinite since it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In the interest of compact prosecution, the claim will be interpreted where the indicated “other accessory enzymes” will be interpreted in the alternative, including combinations (i.e., “along with other accessory enzymes selected from xylanase, β-xyloxidase, arabinofuranosidase, lytic polysaccharide monooxygenases (LPMOs) and/or pectinase.”).

Claim Rejection - 35 U.S.C § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-12 remain rejected under 35 U.S.C. § 103 as being unpatentable over Jin et al. (U.S. PGPUB 2014/0227757; 2014); taken in view of Vlasenko et al. (U.S. PGPUB 2005/0164355; 2005); and Yadav et al. (Bioresource Technology, Vol. 102, pp. 6473-6478; 2011), as evidenced by Accellerase 1500: Cellulase Enzyme Complex for Lignocellulosic Biomass Hydrolysis, accessed on 11/30/2020 at http://www.genencor.com/fileadmin/user_upload/genencor/documents/ACCELLERASE_R__1500_0020704.pdf;  pages 1-2; “Genencor 1”) and Biomass RnD Technical Advisory Committee (2/26/2009 San Antonio Texas): Recent breakthroughs in enzymes for biomass hydrolysis; accessed on 11/30/2020 at https://biomassboard.gov/pdfs/steele_biomass_tac_feb_26_2009jg.pdf; pp. 1-25; “Genencor 2”). 
Regarding claims 1 and 12, Jin teaches methods of producing ethanol from a lignocellulosic biomass.
Specifically, Jin teaches methods of producing ethanol by performing simultaneous saccharifying and co-fermentation (SSCF) of a slurry to produce a fermentation product, where lignocellulosic biomass (e.g., pretreated lignocellulosic biomass including corn stover, wheat straw, rice straw, sugar cane bagasse or agricultural crop residues) is hydrolyzed (enzymatically) to produce a slurry comprising a solids residue and a liquid bioproduct of digested solids (paragraphs 34, 36, 44 and 45).  The slurry can be further processed to yield additional bioproducts, where the process can continue with recycling of the solids residue through a second SSCF integrated hydrolysis cycle, together with solids (unhydrolyzed and digested) from a second hydrolyzing cycle, to produce a second fermentation product which can be subject to mechanical processing to produce additional solids residue and liquid bioproduct within the SSCF (paragraphs 36 53 and 56).  Jin teaches that the process is an integrated fast saccharification and co-fermentation (SSCF) process as shown in figures 2B and 4.

Figure 2B:

    PNG
    media_image1.png
    253
    651
    media_image1.png
    Greyscale


Figure 4:


    PNG
    media_image2.png
    457
    693
    media_image2.png
    Greyscale

Jin teaches an integrated biological SSCF process for cellulosic ethanol production, which results in high ethanol productivity, enzyme recycling and reuse (recycle) of yeast cells within a SSCF process that is performed in less than 24 hours (paragraphs 43, 57 and 84).  
Jin teaches the fermentation of xylose is completed more quickly as compared to fermentation following a non-integrated hydrolysis processes (paragraph 84).
Jin teaches that the slurry added to the process is pretreated lignocellulosic biomass (e.g., ammonia fiber expansion, AFEX) which comprises pentose (C5) and hexose (C6) sugars (paragraphs 58-60).  Jin teaches that the pretreated biomass is not subjected to washing, detoxification in subsequent hydrolysis/fermentation steps (paragraph 78).
Jin teaches xylose can be co-fermented with glucose to ethanol by genetically modified strains such as Escherichia coli KO11, Zymomonas mobilis AX101 and Saccharomyces cerevisiae 424A(LNH-ST) or using native Pichia stipites, Candida, Saccharomyces cerevisiae strains (paragraph 66).  
Jin teaches that for the SSCF ethanol process, fermentation of xylose is completed more quickly as compared to fermentation following a non-integrated hydrolysis processes, where the integrated process utilizes a high yeast inoculation level as compared to a conventional non-integrated hydrolysis process in which fast xylose fermentation, i.e., fermentation in less than 24 hours, was achieved using a higher inoculation level (paragraphs 84, 85 and 87; claim 11; i.e., selectively fermenting the C5 sugars). 
Jin teaches that the easily hydrolyzed portion of biomass can be converted to ethanol first, which is completed in no more than about 48 hours (i.e., 24 hour enzyme hydrolysis plus 24 hour fermentation (paragraph 92).  The liquid can then be harvested and subjected to distillation.  The less easily hydrolyzed portion of biomass (i.e., cellulose solids), which carries an amount of enzyme and yeast cells, can then be recycled through the hydrolysis process again.  In this way, enzymes and yeast cells are largely reused (recycled; paragraph 92).  
Jin also teaches that after fermentation, yeast cells were collected by centrifugation and used for the next fermentation inoculation (i.e., a second dose of co-fermenting microorganism; paragraph 101).  The solids residue and yeast cells were continually recycled to the next round of enzymatic hydrolysis and fermentation, respectively (paragraph 101).  
Jin teaches that the SSCF enzymatic hydrolysis was performed on pretreated biomass (AFEX corn stover) with enzymes that included Accellerase 1500 (cellulase), 
Jin also teaches that for conventional SSCF processes the enzymatic hydrolysis can be carried out at 50 °C, pH 4.8 and 250 rpm mixing for 6 hours, then the conditions were then changed for fermentation to 30 °C, pH 5.5 with yeast cell addition (paragraph 104).  Jin teaches that the pretreated biomass was 20.5 gram per 100 gram total mixture where total fermentation loads for fermentation were 6, 7 and 9% glucan loadings (paragraphs 14 and 98).  Based on the amount for enzymatic hydrolysis, the total solids was 20.5 gram per 100 gram mixture.  Alternatively, based on glucan and xylan compositions of the AFEX treated biomass (glucan content is 34.1% and xylan content 20.4%), the amount of solids for the C5 and C6 sugars was 11.2% (20.5 × 0.341 × 100% = 6.99%; 20.5 x 0.204 × 100% = 4.2%; 6.99% + 4.2% = 11.2%).

Regarding claims 4 and 12, as noted above, Jin (paragraph 78) teaches that the pretreated biomass is added without detoxification. 
Regarding claims 9 and 10, as noted above, Jin (paragraph 66) teaches xylose can be co-fermented with glucose to ethanol by co-fermenting microorganism such as E. coli, Saccharomyces cerevisiae, Pichia stipites, Candida, or Zymomonas mobilis.
Regarding claim 11, as noted, Jin teaches that the lignocellulosic biomass can be corn stover, wheat straw, rice straw, sugar cane bagasse or agricultural crop residues (paragraph 45).
Although Jin teaches the above, including cooling the SSCF system to 32 °C after hydrolysis, Jin does not explicitly teach that the fermentation is cooled to a temperature of 35-37 °C for fermentation, does not teach the pH adjuster or nutrient in the fermentation medium or the specific enzymes in the cellulase preparations.  Further, although Jin teaches that the yeast is recycled for further co-fermentation of xylose and glucose, Jin does not explicitly teach that a second dose of a co-fermenting microorganism is added to the fermentation.  However, based on the following teachings, the claimed steps and conditions are conventional and well known in the art as demonstrated by Vlasenko and Yadav. 
Saccharomyces cerevisiae has led to the construction of organisms capable of converting hexoses and pentoses to ethanol (cofermentation; paragraph 103).  Vlasenko teaches that the enzymatic hydrolysis step may be carried out at temperatures from about 30 °C to about 65 °C (paragraph 95).  Vlasenko teaches that yeast or another microorganism typically is added to the degraded lignocellulose or hydrolysate in which the fermentation is ongoing for about 24 to about 96 hours, where the temperature is typically between about 26 °C to about 40 °C, and at about pH 3 to about pH 6 (paragraphs 104 and 105; i.e., fermentation of fermentable sugars at a temperature that favors fermentation over hydrolysis).
Regarding claims 1, 5-7 and 12, Yadav teaches for efficient conversion of all sugars to ethanol, co-fermentation of hexoses and pentoses to ethanol is a prime research target (page 6474, column 1, paragraph 2).  Yadav teaches co-culture experiments in which both hexoses and pentoses can be totally utilized for the production of ethanol where Saccharomyces cerevisiae and Pichia stipitis were co-cultured so that both the hexose and pentose sugars can simultaneously be fermented to ethanol (page 6474, column 1, paragraph 2).
Yadav teaches that for ethanol fermentation hydrolysates were supplemented with, among others, yeast extract, peptone, NH4Cl, and MgSO4, where the supplemented 
Yadav teaches that for ethanol fermentation, the fermentation was carried out at a pH to 5.5 and 40 °C (page 6475, column 1, paragraph 2).  Yadav teaches one fermentation was performed with both Pichia stipitis (NCIM 3498) and thermotolerant yeast Saccharomyces cerevisiae OVB11 inoculum were added at one time, while in another fermentation Pichia stipitis was added initially and Saccharomyces cerevisiae OVB11 was added after 24 hours (page 6475, column 1, paragraph 2).
That is, it was known in the art that fermentations can be performed within known supplemented media at known adjusted pH with a single yeast, two yeasts simultaneously, as well as performing fermentation at an initial dose of yeast for selectively fermenting pentose sugars into ethanol, followed up with a second dose of yeast into the fermentation to selectively ferment hexose sugars into ethanol.
A person of ordinary skill in the art would have been motivated to combine the teachings of Jin with Vlasenko and Yadav since all of the references are involved in the processing of lignocellulosic substrates and subsequent fermentation of fermentable sugars into ethanol, Jin provides methodologies of known SSF and SSCF processes that include producing ethanol from co-fermenting pentose and hexose sugars selectively, 
A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Jin with Vlasenko and Yadav since all of the references are involved in the processing of lignocellulosic substrates and subsequent fermentation of fermentable sugars into ethanol, and in doing so will provide an advantage to the teachings of Jin by providing an expanded fermentation range that can be evaluated for overall ethanol production yield, as well as provide alternative thermotolerant yeast or alternative yeast applications for the production of ethanol from constitutive fermentable sugars within the fermentation. 
With regard to the temperature ranges in claims 1-3 and 12, the combined teachings of Jin, Vlasenko and Yadav teach temperatures ranges for both hydrolysis and fermentation that overlap the claimed ranges.  Further, regarding claims 2 and 12 regarding the amount of xylose in the process, the combined teachings of Jin, Vlasenko and Yadav teach the concentrations of xylose, glucose and ethanol are monitored over time during the process.  In view of the combined teachings to initially selectively ferment C5 sugars (xylose), it would have been within the purview of one of ordinary skill in the art to adjust the fermentation parameters such as time, temperature and mixing speeds so that once xylose levels have decreased, the process continues by utilizing glucose (C6) sugars left in the process efficiently so that process ethanol yields are maintained or increased. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).
Additionally it is also noted that in MPEP § 2144.05(I), in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In view of the above, Applicant’s temperature ranges are not critical for use with the enzymes in the hydrolysis or with the microorganism during fermentation since it was known in the art that such temperature ranges were known to beneficially hydrolyze pretreated lignocellulosic biomass to produce fermentable sugars and that known yeasts and other microorganisms can utilize such fermentable sugars in the claimed temperature ranges to produce ethanol.
Regarding claims 1 and 8, as noted above, Jin teaches that the enzymatic hydrolysis was performed on pretreated biomass (AFEX corn stover) with enzymes that included Accellerase 1500 (cellulase), Accellerase XY (xylanase), and Multifect pectinase (paragraphs 99, 100 and 102).  The above xylanase and pectinase are other accessory enzymes within the hydrolysis.  As evidenced by Genencor 1, the Accellerase 1500 within Jin is an enzyme complex that contains exoglucanase, endoglucanase, hemi-cellulase Trichoderma reesei (i.e., of fungal origin; page 1, column 2, paragraphs 1 and 2).  Further, Genencor 2 provides evidence that in the Accellerase 1500 the exoglucanase is an exo-1, 4-β-glucanase (cellobiohydrolase), which attacks reducing (CBH I) or non-reducing (CBH II) ends of cellulose chains which release cellobiose units (page 24).
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments have been fully considered and found not persuasive. 
With regard to Applicant’s argument that the teachings of the cited references do not teach the recited features of the instant claims (Reply, pages 7-8, 10 and 12), this is not found persuasive in view of the provided teachings and the rationale for obviousness.  Applicant is providing specific embodiments instead of the general teachings presented from the combined cited reference teachings.  Further, with regard to Applicant’s newly added limitation concerning a temperature “which favors fermentation over hydrolysis,” as noted in the above rejection, the combined teachings provide such an environment within the fermentation system.  Specifically, the combined teachings utilize the SSCF system to produce ethanol (the same system as Applicant), where fermentation of xylose is completed more quickly, xylose can be co-fermented with glucose to ethanol by genetically modified strains such as Escherichia coli KO11, Zymomonas mobilis AX101 Saccharomyces cerevisiae 424A(LNH-ST) or using native Pichia stipites, Candida, Saccharomyces cerevisiae strains, which are the same microorganisms as Applicant has claimed. 
Additionally, the combined teachings provide that hydrolysis can be performed on pretreated biomass (AFEX corn stover) with enzymes that include Accellerase 1500 (cellulase), Accellerase XY (xylanase), and Multifect pectinase via an integrated SSCF process for 24 hours at 50 °C, pH 4.8 and 250 rpm mixing, which the temperature was cooled to 32 °C and ethanol fermentation was conducted at 32 °C, where during the fermentation, the amount of xylose decreases over time (i.e., fermentation of C5 sugars at a temperature that favors fermentation over hydrolysis).  Further, the art recognizes fermentation is typically between about 26 °C to about 40 °C, where fermentation of fermentable sugars are at a temperature that favors fermentation over hydrolysis in such systems.  As noted, it was known in the art that fermentations can be performed within known supplemented media at known adjusted pH with a single yeast, two yeasts simultaneously, as well as performing fermentation at an initial dose of yeast for selectively fermenting pentose sugars into ethanol, followed up with a second dose of yeast into the fermentation to selectively ferment hexose sugars into ethanol.  In view of such a process as SSCF, a person of ordinary skill in the art would recognize based on the prior art teachings temperature ranges within the process that favors fermentation over hydrolysis since the goal is to drive the process to produce ethanol as efficiently as possible.
In view of the combined teachings to initially selectively ferment C5 sugars (xylose), it would have been within the purview of one of ordinary skill in the art to adjust 
Regardless, as noted, MPEP § 2144.05(II)(A) indicates, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).
Additionally, it is also noted that in MPEP § 2144.05(I), in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In view of the prior art, Applicant’s temperature ranges are not critical for use with the enzymes in the hydrolysis or with the microorganism during fermentation since it was known in the art that such temperature ranges were known to beneficially hydrolyze pretreated lignocellulosic biomass to produce fermentable sugars and that known yeasts and other microorganisms can utilize such fermentable sugars in the claimed temperature ranges to produce ethanol.
With regard to Applicant’s arguments concerning the comparative analysis of the proposed modified SSCF as instantly claimed against the process of Jin (Reply, page 11), this also has been found not persuasive.  It is noted that in response to Applicant’s In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  One reference need not teach what has already been taught by the other cited references.
The instant claims broadly recite what is encompassed by the teachings of the prior art where it was known by the parameters within the process (e.g., microorganisms that are pentose selective in fermentation, batch pH and temperatures), that favor fermentation over hydrolysis.  Applicant’s arguments are further not persuasive with regard to the comparative process analysis in view of the instant claims having the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).  The comparators within the analysis are not excluded from the instant claims.
Applicant is reminded that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
Accordingly, the rejection has been maintained.

Conclusion

No claims are allowed.  No claims are free of the art.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631